t c memo united_states tax_court robert william woods petitioner v commissioner of internal revenue respondent docket no 21419-03l filed date robert william woods pro_se marshall r jones for respondent memorandum opinion wells judge petitioner seeks review pursuant to sec_6330 of respondent’s determination to proceed with the collection of petitioner’s tax_liabilities for the unless otherwise indicated all section references are to the internal_revenue_code as amended and taxable years the issue we must decide is whether petitioner’s tax_liabilities were discharged by an order of the u s bankruptcy court at trial petitioner raised the bankruptcy issue for the first time and did not address the issues raised in respondent’s notice_of_determination background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time he filed his petition petitioner resided in remlap alabama petitioner filed form sec_1040 u s individual_income_tax_return for the taxable years and but failed to pay the balances reported as due petitioner did not file form sec_1040 for the taxable years and instead petitioner filed irs form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc along with form_4852 petitioner filed an asseveration of claimed gross_income asseveration in which he claimed among other things as follows the asseveror hereby further states that despite the claims of long lewis ford his employer on the copy of the w-2's or 1099's attached to this asseveration he did not have any gross_income as he did not have any items of gross_income sec_1_861-8 from any taxable sources listed by the secretary sec_1 f to have then any ‘gross income’ pursuant to the rules promulgated by the secretary furthermore since the remuneration paid to the asseveror by long lewis ford on the copy of the w-2's or 1099's attached to this asseveration is not from a taxable source listed in f nor listed in 861-8t d iii the remuneration paid to the asseveror is excluded from the law and thus excluded from the definition of gross_income this definition of gross_income from a source related to u s citizens directly leads to sec_911 of title_26 usc which has to do with u s citizens living abroad petitioner states in his asseveration that because he was not living abroad he did not have wages and the remuneration he received from his employer was therefore exempt in a letter attached to his asseveration petitioner further stated as follows as you have probably already noted the instructions on the form states plainly that it is to be attached to the form_1040 yet these forms are presented without the i am concerned and almost certain that the irs will not take these documents into consideration should i file the form with corresponding numbers which would be zero petitioner concluded the letter stating that because he did not have any gross_income he could not have any taxable_income and therefore he was not required to file a form_1040 respondent sent petitioner separate notices of deficiency for each taxable_year in issue but petitioner failed to petition this court respondent timely assessed petitioner for the tax additions to tax penalties and interest for the years in issue on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely filed form request for a collection_due_process_hearing on date respondent’s appeals officer gayla l owens conducted petitioner’s hearing on date petitioner raised only frivolous tax_protester type arguments at the hearing arguing that he did not have gross_income as defined by sec_861 sec_911 and sec_1_861-8 income_tax regs petitioner also stated at the hearing that his first amendment fifth_amendment and sixth amendment individual rights had been violated that he was denied meaningful due process of law and that decisions by lower courts such as this court and the federal district courts are binding on the internal_revenue_service only for the particular taxpayer and years litigated on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy to collect petitioner’s unpaid tax_liabilities for the years in issue on date petitioner timely filed his petition with this court again petitioner does not dispute that he received the notices of deficiency arguing that he did not have taxable_income because sec_1_863-1 clearly states what sections to use to determine one’s taxable_income petitioner also stated in his petition that appeals officer owens as an employee of the irs cannot be a fair and impartial representative and that the period of limitations on collection had expired according to sec_6501 on date petitioner filed a petition under chapter of title of the united_states_code the bankruptcy code with the united_states bankruptcy court northern district of alabama the bankruptcy court respondent was listed on schedule f creditors holding unsecured non-priority claims ms kenya bufford respondent’s insolvency specialist from birmingham alabama was notified through the bankruptcy court of petitioner’s chapter bankruptcy petition respondent did not attend the creditors’ meeting held on date petitioner received a discharge by order of the bankruptcy court dated date stating it is ordered the debtor is granted a discharge under section of title united_states_code schedule f listed ms kenya bufford insolvency specialist irs special procedure function tom martin drive room birmingham al schedule f did not list the total_tax owed at trial petitioner’s only argument raised for the first time was that the bankruptcy court’s date order discharged his tax_liabilities discussion the issue we must decide is whether the bankruptcy court’s date order forecloses respondent from collecting petitioner’s tax_liabilities for the and taxable years petitioner did not raise the issue of his bankruptcy discharge during the sec_6330 appeals hearing appeals hearing because he did not file for bankruptcy until after filing his petition to this court for review of respondent’s determination to proceed with collection before we address the issue of the bankruptcy discharge we briefly address petitioner’s position at the appeals hearing in his petition to this court and throughout the administrative process before the internal_revenue_service sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before the appeals_office sec_6330 provides that the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed at the hearing the person may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner did not dispute at his appeals hearing that he received the notices of deficiency petitioner argued during the appeals hearing and throughout the administrative process with the irs that he did not have taxable_income under sec_861 sec_911 and sec_1_861-8 income_tax regs that argument has been rejected by every court that has addressed the issue and is the type of frivolous argument that wastes the court’s time and resources we do not address petitioner’ sec_4 in two letters to respondent dated july and date petitioner claims that he is not a tax_protester and that he has never made a ridiculous claim regarding the law petitioner informed respondent that he was a member of n i t e continued sec_861 argument with somber reasoning and copious citations of precedent as to do so might suggest that petitioner’s arguments possess some degree of colorable merit see 737_f2d_1417 5th cir during the appeals hearing petitioner raised only his frivolous sec_861 argument and did not provide any collection alternatives accordingly appeals officer owens determined to proceed with collection of petitioner’s tax_liabilities for the years in issue continued national institute for taxation education and a follower of thurston paul bell a well-known advocate of the frivolous sec_861 argument petitioner also warned respondent that respondent needed to be informed of the present circumstances the government is facing in its case against mr bell in the federal district_court for the middle district of pennsylvania to enjoin him from promoting his sec_861 argument and other tax_avoidance services the remainder of those letters contain nonsensical and almost incomprehensible free speech arguments and numerous cites to caselaw and statutes taken completely out of context we note that thurston paul bell was enjoined from promoting his frivolous sec_861 argument and other tax_avoidance services see 414_f3d_474 3d cir affg 238_fsupp2d_696 m d pa we also note that another well-known tax_protester larken rose was recently sentenced to months in prison for not filing returns and advancing the frivolous sec_861 argument see united_states v rose wl e d pa date while we do not address petitioner’s frivolous sec_861 argument we note that respondent provided petitioner three cases from this court rejecting the argument 114_tc_136 madge v commissioner tcmemo_2000_370 and aiello v commissioner tcmemo_1995_40 i the parties’ contentions petitioner contends for the first time in his brief that his tax_liabilities for the years in issue have been discharged under sec_507 of the bankruptcy code petitioner contends as follows the issues addressed in u s c sec_507 clearly state that if the tax was assessed within days plus any time plu sec_30 days sic during which an offer_in_compromise with respect to such tax that was made within the days after such assessment was pending before the date of the filing of the petition the taxes in question are not dischargeable in the instant case none of the things addressed in the above referenced code sections apply the taxes were by the irs’s own admission assessed more than days prior to the bankruptcy petition being filed and there was no recent offer_in_compromise to take into consideration further u s c sec_507 address the issue of when returns if required are filed those sections clearly state that an income_tax debt is dischargeable under u s c sec_507 if the tax_return was last due including extensions more than years prior to the bankruptcy filing_date obviously since the latest year at issue is the year time limit has run petitioner also contends that respondent has no claim because respondent failed to attend the creditors’ meeting on date to claim the tax debt was not discharged respondent contends that under 118_tc_488 we need not consider petitioner’s bankruptcy discharge in our review for an abuse_of_discretion under sec_6330 because petitioner failed to raise the issue during the appeals office’s consideration of the case see id pincite- holding that issues not raised by a taxpayer during the appeals office’s consideration of a case under sec_6330 generally will not be considered by the court upon a review for abuse_of_discretion respondent further contends that even if we consider the bankruptcy court’s date order granting petitioner a discharge respondent may still proceed with collection for the and taxable years6 because respondent had prior liens pursuant to sec_6321 relying on 207_f3d_751 5th cir respondent contends that creditors are not prevented from postdischarge enforcement of a valid lien that existed at the time of the entry of a bankruptcy order for relief if the lien was not avoided in the bankruptcy proceeding because petitioner did not file a form_1040 for the and taxable years respondent further contends that respondent is not foreclosed from collecting the taxes for and because u s c sec a b excepts them from discharge 121_tc_111 petitioner filed tax returns for these years but failed to pay the balances due respondent contends that since the record in the instant case does not contain any indication that the sec_6321 liens were avoided respondent may proceed with collection of petitioner’s tax_liabilities for the years in issue we do not need to decide whether magana v commissioner supra precludes our consideration of petitioner’s bankruptcy discharge even if we were to assume arguendo that the effect of the discharge may be considered petitioner could not prevail in the instant case because for reasons explained below we conclude that petitioner’s tax debts remain collectible by levy moreover because we do not believe that it will be either necessary or productive we shall not remand this case to respondent’s appeals_office to consider petitioner’s arguments see 117_tc_183 ii jurisdiction over the bankruptcy discharge issue this court has jurisdiction in a levy proceeding instituted under sec_6330 to decide whether a taxpayer’s unpaid tax_liabilities were discharged in bankruptcy swanson v commissioner supra pincite see also 120_tc_114 title section provides exceptions to discharge from bankruptcy bankruptcy courts have exclusive jurisdiction for debts listed in u s c section a and title section c swanson v commissioner supra pincite citing in re mckendry 40_f3d_331 10th cir in re galbreath bankr bankr s d ill fed r bankr p advisory committee’s note collier on bankruptcy par pincite 15th ed rev with respect to determining whether other debts including tax debts are dischargeable bankruptcy courts have concurrent jurisdiction with other courts swanson v commissioner supra pincite citing 277_f3d_568 1st cir in re mckendry supra pincite n in re galbreath supra pincite fed r bankr p advisory committee’s note jurisdiction over this issue on these debts debts listed under u s c sec a and is held concurrently by the bankruptcy court and any appropriate nonbankruptcy forum collier on bankruptcy par pincite such concurrent jurisdiction allows dischargeability issues relating to certain debts to be decided by the nonbankruptcy court if the issues have not been addressed by the bankruptcy court in a prior chapter proceeding swanson v commissioner supra pincite the record in the instant case contains no evidence that the bankruptcy court addressed the issue of whether petitioner’s tax_liabilities were dischargeable the bankruptcy court’s order merely states the debtor is granted a discharge under section of title united_states_code the bankruptcy code while respondent’s insolvency specialist was listed on an attachment to the schedule f of the bankruptcy court’s order a dollar amount for the claim was not listed in washington and swanson we decided that the bankruptcy court had not addressed whether the taxpayers’ tax debts were discharged because the records in both cases lacked any evidence to the contrary the bankruptcy court orders in both washington and swanson released the taxpayers from all dischargeable debts see washington v commissioner supra pincite swanson v commissioner supra pincite in the instant case however the bankruptcy court’s order makes no reference to dischargeable debts that lack of reference however is of no consequence section of title does not release a debtor from a debt that is nondischargeable under the bankruptcy code thus an order discharging a debtor from all dischargeable debts is no different for present purposes from an order granting the debtor a discharge under section of title united_states_code accordingly based upon our holdings in washington and swanson we hold that in the instant levy proceeding commenced under sec_6330 the court has jurisdiction to decide whether the u s bankruptcy court for the northern district of alabama discharged petitioner’s tax_liabilities for the and taxable years iii sec_507 and of the bankruptcy code as noted above petitioner contends that his tax_liabilities for the years in issue were discharged because they were not filed within the time prescribed under u s c a sec_507 of the bankruptcy code establishes a priority for claims sec_507 provides in pertinent part as follows eighth allowed unsecured claims of governmental units only to the extent that such claims are for-- a a tax on or measured by income or gross receipts-- i for a taxable_year ending on or before the date of the filing of the petition for which a return if required is last due including extensions after three years before the date of the filing of the petition ii assessed within days plus any time plu sec_30 days during which an offer_in_compromise with respect to such tax that was made within days after such assessment was pending before the date of filing the petition or iii other than a tax of a kind specified under section a b or a c of this title not assessed before but assessable under applicable law or by agreement after the commencement of the case thus according to petitioner respondent’s claims for petitioner’s income taxes are valid only if a tax_return was due within years of the filing of the petition with the bankruptcy court or the tax was assessed within days before the filing of the petition with the bankruptcy court we disagree title u s c section a provides as follows a a discharge under section a b or b of this title does not discharge an individual debtor from any debt- for a tax or a customs duty- a of the kind and for the periods specified in sec_507 or sec_507 of this title whether or not a claim for such tax was filed or allowed b with respect to which a return if required- i was not filed or ii was filed after the date on which such return was last due under applicable law or under any extension and after two years before the date of the filing of the petition or c with respect to which the debtor made a fraudulent return or willfully attempted in any manner to evade or defeat such tax emphasis added accordingly an individual debtor is not discharged under u s c section from a tax_liability specified under u s c sec_507 whether or not a claim was filed or from a tax_liability with respect to which the debtor failed to file a required return or willfully attempted in any manner to evade or defeat such tax title u s c section a a b and c see generally brumbaugh v united_states bankr bankr s d ohio tax protester’s debts not discharged despite being assessed more than days prior to petitioning the bankruptcy court because the debts were nondischargeable under u s c sec a b and c petitioner also fails to appreciate the effect of lien under sec_6321 lien for taxes -- which provides if any person liable to pay any_tax neglects or refuses to pay the same after demand the amount including any interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the lien arises at assessment and continues until the liability is satisfied or becomes unenforceable because of lapse of time sec_6322 iv dischargeability under section a b of the bankruptcy code a chapter debtor generally is discharged from all debts that arose before the filing of the bankruptcy petition under u s c sec b certain debts however are excepted from discharge under u s c sec u s c section a b i excepts a tax debt from discharge_in_bankruptcy if a debtor was required to file a tax_return with respect to such tax but failed to file one a purpose of the return requirement in section a b is to prevent a debtor who has ignored the filing_requirements from escaping liability for unpaid taxes through the debtor’s own misconduct swanson v commissioner t c pincite citing in re hindenlang 164_f3d_1029 6th cir in re 949_f2d_341 10th cir the bankruptcy code does not define the term return in defining return for purposes of u s c sec a b other courts have looked to the internal_revenue_code and cases decided by this court swanson v commissioner supra pincite in 82_tc_766 affd 793_f2d_139 6th cir we developed a test for whether a document qualifies as a return we held that in order to qualify as a return a document must meet the following requirements purport to be a return be executed under penalty of perjury contain sufficient data to allow a calculation of tax and represent an honest and reasonable attempt to satisfy the requirements of the tax law id pincite petitioner filed form sec_1040 for the taxable years and but failed to pay the balances due petitioner did not file form sec_1040 for the taxable years and instead for taxable years and petitioner filed irs form_4852 substitute for form_w-2 or form 1099-r and his asseveration denying that he earned any wages at trial petitioner argued that although he did not petitioner informed respondent’s appeals officer that his speech included in the form_4852 was protected under the first amendment because it was his redress against the government as well as his defense against the government’s illgitimate continued file a form_1040 he did file irs form_4852 which he claimed was apparently good enough for the irs to make its assessment petitioner signed the form_4852 under penalty of perjury however that document does not satisfy the other prongs of the beard test and therefore does not qualify as a return because the form_4852 does not convey imply or profess outwardly to be a return it does not purport to be a return beard v commissioner supra pincite in fact in a letter to respondent dated date contesting penalties under sec_6702 for filing a frivolous income_tax return petitioner stated i did not file a form_1040 or anything that purported to be a return for the year or to be considered a frivolous_return emphasis added continued assumptions that all income is gross_income petitioner may disagree with and dislike the tax laws but such noncompliance with the tax law is not protected by the first amendment butler v commissioner tcmemo_1999_263 citing 53_f3d_799 7th cir affg 102_tc_137 845_f2d_794 8th cir 817_f2d_1400 9th cir 781_f2d_1043 4th cir 781_f2d_53 6th cir 774_f2d_27 1st cir 766_f2d_1288 9th cir 753_f2d_1208 n 3d cir 775_f2d_1292 5th cir 750_f2d_1101 1st cir 472_f2d_850 3d cir the form_4852 also does not represent an honest and reasonable attempt to satisfy the tax laws id pincite which is a critical requirement see id pincite stating that the critical requirement is that there must be an honest and reasonable attempt to satisfy the requirements of the federal_income_tax laws petitioner filed the form_4852 and deliberately omitted the form_1040 in protest of the tax laws claiming that he did not have wages gross_income or taxable_income as defined in the internal_revenue_code the form_4852 and accompanying asseveration filed by petitioner were merely vehicles to assert his frivolous arguments to respondent and to avoid payment of his tax_liabilities as we noted in beard in tax_protester cases it is obvious that there is no ‘honest and genuine’ attempt to meet the requirements of the code in our self-reporting tax system the government should not be forced to accept as a return a document which plainly is not intended to give the required information id pincite quoting 627_f2d_830 7th cir accordingly we hold that petitioner did not file returns for the and taxable years and therefore his tax_liabilities for those two years are excepted from discharge under u s c section a b i swanson v commissioner t c pincite howard v commissioner tcmemo_2005_100 v sec_6321 and sec_6322 we need not decide whether the bankruptcy court discharged petitioner from personal liability for his tax_liabilities for and even if we were to assume arguendo that those liabilities were discharged in personam any property that belonged to petitioner when he filed his bankruptcy petition is still encumbered in rem by a federal_tax_lien and remains subject_to levy the u s government obtains a lien against all property and rights to property whether real or personal if a person liable for any_tax neglects or refuses to pay such tax after demand has been made sec_6321 the lien arises automatically and continues until the tax_liability is satisfied or becomes unenforceable by lapse of time although not necessary to our decision in the instant case we take notice that bankruptcy courts that have faced the issue have held that frivolous tax_protester behavior may constitute a willful attempt in any manner to evade or defeat tax under u s c sec a c see eg myers v irs bankr 6th cir bap ohio brumbaugh v united_states bankr bankr s d ohio wilbert v irs bankr bankr n d ga berning v irs bankr bankr n d ohio spirito v united_states bankr bankr m d fla laurin v united_states bankr bankr d wyo we also take notice that based on petitioner’s long history of not paying his taxes his frivolous arguments and his creation of roadblocks to prevent collection of his tax_liabilities a court could conclude that petitioner did not file his bankruptcy petition in good_faith such bad faith filing by tax protesters is an attempted abuse of the bankruptcy process which frequently results in the dismissal of the petition by the bankruptcy court see eg united_states v mathews bankr bap 6th cir morimoto v united_states bankr bap 9th cir in re johnston bankr s d tex in re hovind bankr bankr n d fla in re burrell bankr bankr e d tenn sec_6322 see also 122_tc_287 federal tax_liens of which notice has been filed are not extinguished by personal discharge_in_bankruptcy u s c sec_522 see also iannone v commissioner supra pincite a discharge of personal liability in bankruptcy ‘extinguishes only one mode of enforcing a claim--namely an action against the debtor in personam--while leaving intact another--namely an action against the debtor in rem ’ iannone v commissioner supra pincite quoting 501_us_78 any pre-existing federal tax_liens remain in effect and attach to assets owned prior to the date of the filing the bankruptcy petition u s c sec_522 iannone v commissioner supra pincite the record in the instant case shows that before petitioner commenced his case in bankruptcy respondent properly assessed and demanded payment of the tax_liabilities owed for the and taxable years petitioner has presented no evidence that the federal tax_liens arising from those liabilities were defective petitioner simply insists that his tax debts were discharged by the bankruptcy court’s date order however when petitioner filed for bankruptcy there were valid federal tax_liens on his property sec_6331 provides in pertinent part if any person liable to pay any_tax neglects or refuses to pay the same it shall be lawful for the secretary to collect such tax by levy upon all property and rights to property except such property as is exempt under sec_6334 belonging to such person or on which there is a lien provided in this chapter for the payment of such tax sec_6334 exempts the following from levy wearing apparel and school books fuel provisions furniture and personal effects books and tools of a trade business or profession unemployment benefits undelivered mail certain annuity and pension payments workmen’s compensation judgment for support of minor children certain amounts of wages salary and other income certain service-connected disability payments certain public assistance payments assistance under the job training partnership act since repealed certain residences see also iannone v commissioner supra pincite sec_6334 provides notwithstanding any other law of the united_states no property or rights to property shall be exempt from levy other than the property specifically made exempt by subsection a sec_301_6334-1 proced admin regs provides that no provision of a state law may exempt_property or rights to property from levy for the collection of any federal tax see also iannone v commissioner supra pincite petitioner has neither alleged nor presented any evidence that any of the property to which the federal_tax_lien attached or upon which respondent intends to levy is exempt under sec_6334 accordingly we hold that respondent may proceed with the proposed levy in satisfaction of petitioner’s tax_liabilities for the and taxable years vi petitioner’s other contentions petitioner contends in his brief that respondent does not have a claim because respondent failed to attend the creditors’ meeting on date to object to petitioner’s discharge petitioner’s argument has no merit because the tax debts for and in the instant case are of the type specified in u s c sec a respondent was not required to object or even file a claim to protect against discharge because the liabilities were nondischargeable swanson v commissioner t c pincite furthermore the federal tax_liens are not extinguished by bankruptcy u s c sec_522 a discharge_in_bankruptcy extinguishes only the ability to proceed against the debtor personally it leaves intact the lien on the debtor’s property iannone v commissioner supra pincite accordingly because there were valid federal tax_liens on petitioner’s property for the and taxable years it was not necessary for respondent to attend the creditors’ meeting in order to levy upon the property to which those liens attached we have considered all of petitioner’s contentions to the extent not addressed herein those contentions are without merit or unnecessary to reach vii sec_6673 the record in the instant case shows that respondent warned petitioner in date and again in the notice_of_determination that this court could impose a penalty under sec_6673 and further warned petitioner that his sec_861 argument was frivolous and groundless sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless c or the taxpayer unreasonably failed to pursue available administrative remedies petitioner’s and tax returns were nothing but vehicles to assert his frivolous sec_861 argument that he did not owe taxes the record also contains several letters from petitioner to respondent which contain nothing but his frivolou sec_861 argument and assorted frivolous free speech arguments petitioner was well aware that respondent intended to collect petitioner’s tax_liabilities long before he filed his petition with the bankruptcy court on date petitioner had been receiving correspondence from respondent for many years regarding his growing tax_liabilities and was sent respondent’s final notice_of_intent_to_levy on date approximately year and months before petitioner filed his petition with the bankruptcy court between date and his appeals hearing almost a year later on date petitioner repeatedly raised his frivolous sec_861 argument instead of cooperating with respondent after receiving a notice_of_determination on date notifying him that collection was imminent petitioner instituted proceedings with this court on date in an attempt to delay collection stating that he did not have taxable_income because sec_1_863-1 clearly states what sections to use to determine one’s taxable_income four months after filing his petition with this court but before trial petitioner filed his petition with the bankruptcy court on date petitioner now argues that his tax_liabilities which he previously argued he did not owe under sec_861 were discharged by the bankruptcy court’s date order on the basis of the record in the instant case we are convinced that petitioner instituted proceedings with this court to delay collection repeatedly advanced his frivolous sec_861 argument despite being warned it was frivolous and failed to cooperate with respondent during the administrative process and appeals hearing petitioner’s timing of his bankruptcy petition was clearly yet another attempt to delay or avoid collection accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 viii conclusion we hold that respondent may proceed with the proposed levy to collect the tax_liabilities for the years in issue to reflect the foregoing an appropriate decision will be entered
